                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



  Management Registry, Inc.,                  Court File No. 17-cv-05009 (JRT/KMM)

                       Plaintiff,             PLAINTIFF’S DECLARATION OF
                                              ATTORNEYS’ FEES AND COSTS IN
  v.                                          COMPLIANCE WITH THIS
                                              COURT’S ORDER AND REPORT
  A.W. Companies, Inc., Allan K. Brown,       AND RECOMMENDATION [DE #403]
  and Wendy Brown,                            PURSUANT TO 28 U.S.C. § 1927

                       Defendants.


I, James M. Morris, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.    I am of sound mind, am competent to testify to the matters stated herein,

and have personal knowledge of the facts and statements in this declaration.

       2.    I submit this Declaration in response to the Court’s directive that

“[w]ithin seven days of this decision, plaintiff MRI shall submit a petition for the

reasonable attorney’s fees caused by Mr. Loftus’s vexatious conduct in Part II.B.1 of

this Order and Report and Recommendation.” [April 20, 2020 Order, ECF No. 403,

p.37,¶4]

       3.    In accordance with the Court’s directive, the undersigned states that a review

of the billing records maintained by Morris & Morris, P.S.C. in the ordinary course of

business reflect that the undersigned’s firm expended a total of 100.3 hours related to Mr.

Loftus’s vexatious conduct in connection with the matters identified by the Court in Part

II.B.1 of its Order and Report and Recommendation.
       4.     Based upon the Court’s April 20, 2020 Report and Recommendation finding

that the $500 per hour was a reasonable amount for the undersigned, the undersigned does

not set forth, again, the basis for his hourly rate, but simply requests that the Court continue

to utilize that figure as it deems appropriate.

       5.     The appropriate time entries, after reduction for duplicative or unrelated

entries, reflects the following time expenditures by Declarant and his law firm in

connection with Mr. Loftus’s vexatious conduct during the five specific time

periods/incidents described in II.B.1., identified by MRI as being those events related to

the following specific activities:

        a.    Loftus’s April 24, 2019 Motion

        b.    Loftus’s June 14, 2019 Motion

        c.    Loftus’s September 3, 2019 Motion to Strike

        d.    Compliance, or lack therewith, with the Court’s January 29, 2020 Order

        e.    Loftus’s labeling of discovery required in the February 24, 2020 Order

        f.    Attorneys’ Fees and Costs incurred in preparing the within Fee Petition.

       6.     Based upon the Court’s directives, the following time records reflect the

additional time incurred as a result of Mr. Loftus’s vexatious conduct 1:



1
  Several of the examples in the Court’s Report and Recommendation do not have any,
or very little, time attendant to the actual event, but substantial time subsequent
thereto. For example, although one of the clearest examples of misconduct is the
labeling of discovery with “Irrelevant and Non-Responsive.” However, there was
substantial time expended in attempting to comply with the Court’s directives that
corresponded with that action. Declarant has included the time expended as a result of
 Date          Description                                    Party    Time      Amount

 4/9/2019      Exchange of multiple e-mails with Pins and JMM          1.3       $650
               Loftus regarding the need to discuss new
               counsel with Judge Menendez's office out of
               professional courtesy prior to engaging in
               extended filing of Motions to Compel and
               needless discovery disputes; receipt of
               multiple e-mails from Loftus refusing requests

 4/16/2019     Conference call with Ella regarding concern JMM         1.2       $600
               over demands from Loftus, refusal to include
               Judge, and next steps; sharing of
               documentation regarding same
 4/18/2019     Receipt and review letter from Alex Loftus re: JMM      2.3       $1,150
               potential motion to compel discovery and
               response to Wendy Brown's request for
               production; exchange of emails with Loftus re:
               status of discovery requests; telephone
               conference calls with Ella regarding issues
               with Loftus, threats of motions, Ella's concerns
               regarding whether M&M has performed its
               duties, explanations on steps taken to comply,
               and discussion how to handle


 4/19/2019     Telephone conference and e-mails with MN JMM            1.1       $550
               counsel regarding threatened Motion
 4/21/2019     Receipt and review of email and letter from JMM         0.7       $350
               opposing counsel re: outstanding document
               discovery and threatened Motion to Compel
 4/22/2019     Drafting of Response to email from opposing JMM         1.5       $750
               counsel re: supposed outstanding document
               discovery and his threatened Motion to
               Compel, exchanges of multiple e-mails with
               MN counsel; research regarding issues raised
               by lack of meet and confer, explanation of
               same to Ella


the gamesmanship. If that was not the intention of the Court, Declarant apologizes to
the Court for his misunderstanding.
4/26/2019   Receipt and review of Wendy Brown's Motion JMM    3.3   $1,650
            to Compel Discovery; Notice of Hearing on
            Motion on May 14; Meet and Confer
            Statement; Proposed Order Compelling MRI
            to Supplement Certain Discovery Responses
            and Respond to Certain Discovery Requests;
            numerous emails to opposing counsel and MN
            counsel re: withdrawing Motion to Compel,
            failure to comply with Meet and Confer, etc.;
            request for telephonic conference with Judge
            Menendez, receipt of refusal from Loftus;
            telephone conference with client regarding
            same, attempting to explain actions of counsel,
            and need for flight to MN



4/28/2019   Receipt and review of email from MN counsel JMM   0.4   $200
            re: conference call with AW counsel and call
            with Judge Menendez; response to same

4/29/2019   Contact to Chambers for Judge Menendez; JMM       4.1   $2,050
            Receipt of detailed e-mail from Judge
            Menendez and drafting of response to email
            from Judge Menendez re: opposing counsel's
            Motion to Compel; numerous emails with
            opposing counsel requesting a meet and confer
            as required by judge; telephone conference
            with co-counsel re: same

4/30/2019   Exchange of numerous e-mail exchanges with JMM    1.1   $550
            co-counsel; ongoing telephone conference
            calls with same inquiring about new meet and
            confer, concern about ongoing issues with
            Loftus, and how Judge Tunheim and
            Menendez will handle
5/1/2019   Receipt and review of email from Loftus JMM        4.3   $2,150
           attempting to suggest refusal to produce
           documents; exchange of multiple e-mails
           requesting, yet again, a proper meet and
           confer; receipt of Supplemented Meet and
           Confer statement from Alex Loftus; telephone
           conference call with Ella regarding same;
           research regarding response/objection

5/2/2019   Numerous emails between opposing counsel JMM       2.9   $1,450
           and MN counsel re: Meet and Confer
           requirements and discovery; pulling together
           of screenshots of each and every e-mail,
           communication, and documentation for
           Objection
5/2/2019   Review and revision to Meet and Confer SKM         0.5   $250
           Objection; comments to JMM regarding same
5/3/2019   Finalization and filing of Objection to Meet JMM   1.8   $900
           and Confer Statement; continued research
           regarding same as well as preliminary
           response to Motion to Compel; conference call
           with Ella regarding same
5/6/2019   Exchange of emails with MN counsel and JMM         0.3   $150
           telephone calls re: Objections and refusal to
           meet and confer
5/7/2019   Telephone conference call with opposing JMM        0.4   $200
           counsel regarding supposed discovery
           deficiencies (omitting discussions related to
           Defendants' production)
5/8/2019   Receipt of Order from Judge Menendez JMM           1.1   $550
           denying Wendy Brown’s Motion to Compel
           discovery ordering parties to Meet and Confer
           within 14 days; exchange of e-mails with co-
           counsel regarding same; telephone call with
           MN counsel; e-mails exchanged with opposing
           counsel regarding same
5/10/2019   Discussion with Ella and opposing counsel JMM      0.7   $350
            regarding discovery issues (discussion
            regarding Defendants' production omitted
            from time)
5/13/2019   Receipt of e-mail from Ryan Moore regarding JMM    0.6   $300
            purported issues in MRI production, drafting
            of response correcting misrepresentations
            regarding same
5/14/2019   Exchange of e-mails regarding ongoing threat JMM   0.5   $250
            of filing motions to compel and refusing to
            meet and confer by Loftus
5/17/2019   Email exchange with MN counsel re: his meet JMM    0.8   $400
            and confer with Loftus to the extent it
            addressed their threatened motion to compel
6/7/2019    Receipt and review of AW Motion to Compel JMM      4.6   $2,300
            Discovery, Meet and Confer statement and all
            attachments thereto; drafting and filing of
            MRI's Objection to Motion to Compel
6/10/2019   Attended Court Ordered Meet and Confer JMM         0.7   $350
            prior to Hearing in order to address Loftus's
            Motion to Compel and the "confusion" related
            thereto (flight already compensated in
            previous sanction order)



6/12/2019   E-mail from Ryan Moore regarding intent to JMM     1.2   $600
            "meet and confer" before the commencement
            of Smith's deposition on 6/13; drafting of
            detailed response to same explaining that
            counsel failed to meet the Court's deadline for
            Defendants' meet and confer on the previous
            Motion

6/14/2019   Receipt and review of AW’s Third Motion to JMM     3.9   $1,950
            Compel, Exhibits, Declarations, and Meet and
            Confer Statement; telephone conference with
            co-counsel; drafting of Objection to Meet and
            Confer Statement; reeipt of directive that local
            counsel be present at June 18, 2019 Hearing
6/18/2019   Attended Hearing on pending Motions to JMM         1.2   $600
            Compel; preparation for meeting with AW
            regarding MRI production discovery disputes;
            AW withdrew Third Motion to Compel;
            receipt of Text Order confirming withdrawal
            of Motion
9/3/2019    Receipt and review of AW’s Motion to Strike JMM    3.2   $1,600
            MRI’s Modified request for sanctions; receipt
            of Memorandum in Support; telephone call to
            MN counsel re: the same; drafting of response
            to Motion to Strike (client not charged for full
            amount due to embarrasment of the level of
            filings)

9/4/2019    Receipt of Text Order denying Motion to JMM        0.5   $250
            Strike; exchange of emails with MN counsel
            re: the same
1/29/2020   Receipt of Order addressing concerns and JMM       0.7   $350
            ordering Declarations to be filed by Loftus and
            Brown; email exchanges with Loftus regarding
            personal e-mails of AW employees
2/2/2020    Exchange of multiple emails with Loftus Re: JMM    0.8   $400
            need for Meet and Confer regarding his, and
            his clients' responsibilities related to
            production of e-mails and searches conducted;
            receipt of response refusing to meet and confer


2/3/2020    Telephone calls with MN counsel regarding JMM      1.5   $750
            Orders and next steps; email to Judge
            Menendez regarding refusal of Loftus to
            respond to Court's directives; e-mail
            exchanges with Loftus regarding same
2/4/2020    Receipt of e-mail from Loftus requesting JMM       0.5   $250
            availability for meet and confer as previously
            requested; response to same
2/10/2020   Receipt of Order scheduling telephonic JMM         6.4   $3,200
            Hearing for 2/13/20; telephone call with MN
            counsel re: the same; exchange of multiple e-
            mails from Loftus regarding declarations,
            production, etc.; drafting of e-mails addressing
            lack of compliance with Court's directives;
            Receipt of links for production; uploading of
            various sections; beginning of research on
            AW's latest production; discussion with PL
            regarding document dump, lack of table of
            contents, and concerns about tracking e-mails
            without metadata review of documentation
            regarding for upcoming Hearing; drafting of
            numerous e-mails to Loftus regarding what
            was included in the latest production and what
            has been withheld



2/12/2020   Receipt of new Declaration from Wendy JMM          4.3   $2,150
            Brown; review of the same; review of
            document production; receipt of additional
            links for production; uploading of various
            sections; continued research regarding AW's
            production; exchange of multiple e-mails with
            Loftus regarding same

2/13/2020   Ongoing attempts to complete review of JMM         3.7   $1,850
            documents and information for court hearing;
            Preparation for and attendance at telephone
            hearing with Judge Menendez; telephone
            conference call with MN counsel regarding
            same; receipt and review of Order re: the same;
            telephone conference call with client to update
            on ongoing morass

2/14/2020   Numerous e-mails with Loftus regarding JMM         1.4   $700
            production of documents issues
2/15/2020   Numerous emails and downloads received JMM         1.6   $800
            from Loftus; response to same; request for a
            meet and confer; refusal of same
2/16/2020   Numerous e-mail exchanges with Loftus JMM          1.4   $700
            regarding production of invoices and financial
            statements, meet and confer requirements
2/17/2020   Review of defendants' production; receipt of JMM   4.2   $2,100
            declarations; comparison of productions to
            declarations; receipt of Loftus declaration;
            drafting of e-mail to Loftus regarding same
2/18/2020   Drafting of e-mail to Judge Menendez and JMM       3.8   $1,900
            forwarding to local counsel for review;
            telephone call with MN counsel; exchange of
            multiple e-mails; modifications to same;
            ongoing review of substantial documentation
            from Loftus
2/19/2020   Telephone call with MN counsel; receipt of JMM     4.2   $2,100
            declarations from Loftus and employees;
            exchange of multiple e-mails with Loftus;
            review and revision of detailed Judge's e-mail;
            finalization and filing of same; ongoing review
            of document dump by Loftus; multiple e-mail
            exchanges with Loftus; continued review of
            documentation; receipt of e-mail from Loftus
            to Judge Menendez regarding same

2/20/2020   Preparation for upcoming hearing; continued JMM    3.2   $1,600
            review of documentation; ongoing review of
            documentation
2/21/2020   Preparation for and attendance at telephonic JMM   3.1   $1,550
            hearing; review of substantive documentation
            for same; discussion with Ella regarding same
2/24/2020   Receipt and review of Order from Judge JMM         1.1   $550
            Menendez; telephone calls to and from MN
            counsel; docketing of deadlines regarding
            same
 2/25/2020     Receipt and review of Judge's Order for JMM                4.8       $2,400
               telephonic status; e-mail exchanges with co-
               counsel; receipt and review of additional files
               from Loftus; review of newly produced
               documents and comparisons to previous
               production; receipt and review of corrected
               production without the commentary as Court
               Ordered

 4/20/2020     Receipt and review of Court Order awarding JMM             1.8       $900
               sanctions; docketing of response time
               regarding same; exchange of multiple e-mails
               with MN counsel regarding drafting of
               declarations
 4/23/2020     Commenced reviewing time records, e-mails, JMM             2.5       $1,250
               and case file for time entries; removal of
               redundant, duplicative, and unnecessary fees;
               request to MN counsel for fees and costs
               incurred
 4/24/2020     Continued review of time records; finalization JMM         3.1       1550
               of fee schedule; drafting and finalization of
               declaration; filing of same
 TOTAL                                                                    100.3     $50,150



      7.     The only costs attributable to Mr. Loftus’s vexatious conduct are those

associated with the ordinary costs of business. Plaintiff therefore does not itemize any of

the same herein.

      8.     Declarant states that some of the conduct of counsel that was specifically

enumerated in the Court’s Report and Recommendation was isolated in terms of the actual

expenses incurred as a result of Mr. Loftus’s vexatious conduct. Multiple examples, in

addition to those specifically enumerated in the Court’s Report and Recommendation have

been identified by the Court in other filings (outside of the discovery sanctions-related
misconduct).

      9.       Declarant respectfully requests that the Court review the multitude of

vexatious conduct exhibited from the very first instance of Mr. Loftus’s engagement in the

within matter, and issue whatever sanctions that it deems appropriate.

      This declaration was executed on April 24, 2020, in the County of Fayette,

Commonwealth of Kentucky.

      I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

UNITED STATES OF AMERICA THAT EVERYTHING I HAVE STATED IN THIS

DOCUMENT IS TRUE AND CORRECT.

                                           /s/ James M. Morris
                                         James M. Morris, Declarant
DATED April 24, 2020   MORRIS & MORRIS, P.S.C.

                       /s/ James M. Morris
                       James M. Morris, KY #85709
                       217 North Upper Street
                       Lexington, KY 40507
                       Telephone: (859) 281-6981
                       Facsimile: (859) 233-7876
                       jmorris@m-mlaw.com

                       TREPANIER MACGILLIS BATTINA, P.A.

                       V. John Ella, Esq.
                       8000 Flour Exchange Building
                       310 Fourth Avenue South
                       Minneapolis, MN 55415
                       Telephone: (612) 455-6237
                       Facsimile: (612) 455-0501
                       jella@trepanierlaw.com
                       ATTORNEYS FOR PLAINTIFF
